Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
	The following claim interpretation or terminology is being interpreted under 35 U.S.C. 112 (f): Claim 8: “first booster adding means arranged for providing…first chemical booster…before…slop oil centrifugal separator”, and claim 9 ““second booster adding means arranged for providing…second chemical booster…before…slop oil centrifugal separator”. As page 6 of the Specification states that pumps, per se, may be utilized for adding chemical booster to tanks holding the slop oil or industrial emulsion to be centrifuged, giving displacement and mono pumps as examples of suitable pumps. Therefore, the “booster adding means” recited in the claims are deemed to constitute respective pumps, of any suitable type capable of adding material to the slop oil and emulsified material, and located so as to add material to the slop oil or material upstream of the respective centrifugal separator.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “to be further processed in the slop oil purification process” is vague and unclear as to whether the separated and forwarded oil is subjected to the providing and separating steps regarding the slop oil centrifugal separator separation or is broad enough to read on such oil being subject only to one or more steps which are upstream 
In claim 3, “adding a second chemical booster” is confusing, since claim 1 from which claim 3 depends does not recite the method comprising addition of a first chemical booster.
In claim 4, it is unclear whether the recited “slop oil centrifugal separator” is the same or may be a different centrifugal separator than the slop oil centrifugal separator which was introduced/recited in claim 1. 
In claim 5, “to be further processed in the industrial emulsion purification process” is vague and unclear as to whether the separated and forwarded oil is subjected to the providing and separating steps regarding the emulsion centrifugal separator separation or is broad enough to read on such oil being subject only to one or more steps which are upstream of or preliminary to the industrial emulsion centrifugation, only to one or more steps which are downstream of or subsequent to the industrial emulsion oil centrifugation.
In claim 6, it is unclear if “directing” has the same meaning or corresponds to the “forwarding” recited in claim 1.
	In claim 7, “possibly by a slop tank” is vague, indefinite and ambiguous; and also “the emulsion centrifugal separator” (singular) in the “first redirecting” clause lacks antecedent basis and is inconsistent with recitation of “at least one emulsion centrifugal separator (plural) in the preceding clause of claim 7. 

In claim 9, “a second booster adding means” and “second chemical booster” are confusing, since claim 9 from which claim 7 depends does not recite the system comprising a first booster adding means or providing of first chemical booster; and also “the emulsion centrifugal separator” (singular) lacks antecedent basis and is inconsistent with recitation of “at least one emulsion centrifugal separator (plural) in claim 7.
	In claim 11, “possibly by an industrial emulsions tank” is vague, indefinite and ambiguous; and also “the emulsion oil centrifugal separator” (singular) lacks antecedent basis and is inconsistent with recitation of “at least one emulsion centrifugal separator (plural) in claim 7.
	In claim 12, “possibly by a slop tank” is vague, indefinite and ambiguous; and each of “the emulsion centrifugal separator” and “the slop oil centrifugal separator” lack antecedent basis and are inconsistent with respective recitations of “at least one slop oil centrifugal separator (plural), and “at least one emulsion centrifugal separator (plural) in claim 7.
	In claim 13, it is unclear whether the “slop oil centrifugal separator” and “emulsion centrifugal separator” have antecedent basis in the purification system as recited according to claim 7 for which the computer program product instructions are executed. Also, respective recitations of “the (an) emulsion centrifugal separator” and “the (a) slop oil centrifugal separator” lack antecedent basis and are inconsistent with respective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Heuer et al patent 4,990,237 (Heuer) in view of Bonsall patent 3,265,212 and Galasso et al PGPUBS Document US 2006/000787 (Galasso). For independent claims 1 and 7, Heuer discloses a method for purification of slop oil and industrial or refinery emulsions, thus constituting a simultaneous, combined slop oil and emulsion purification process (column 2, lines 49-54), the slop oil purification process comprising the steps of:
providing slop oil to a slop oil centrifugal separator (horizontal centrifuge 14);
separating free water and oil in the slop oil centrifugal separator 14 (column 4, lines 7-18); 
the industrial emulsion purification process comprising the steps of:
providing the industrial emulsion to an emulsion centrifugal separator (separator centrifuge 36, column 4, line 65); and 
separating oil, oily solids and water in the emulsion centrifugal separator (column 4, line 65- column 5, line 4).
Thus for independent system claim 7, Heuer is providing at least one slop oil centrifugal separator 14 and at least one emulsion centrifugal separator 25. 
The claims all differ from Heuer by requiring the two simultaneous processes to be enable the processes to be run in parallel and by requiring forwarding of the oil separated from the emulsion centrifugal separator, to be further processed in the slop oil purification process. Bonsall teaches centrifugal separation and purification of industrial oil products which are contaminated with oily solids, and emulsified water (column 2, lines 35-50), thus an emulsion, by centrifuges C and D, which may be 
Also, Galasso teaches purification of industrial oil or crude oil, which is contaminated with oily solids, liquids of different phases and other solids [0022-0025, 0031, 0032] by disk centrifuges 12 which may be employed in parallel and/or in series [0036].
Thus, it would have been obvious to one of ordinary skill in the art of purifying and separating oil/water mixtures or purifying and separating industrial, commercial or crude oil, to have modified the Heuer process by duplication of parts, thus providing parallel treatment lines for treating separate volumes of slop oil-contaminated and emulsion-contaminated oil, by two or more, separate horizontal centrifuges disposed in parallel, and also in series with separate emulsion centrifugal separators, as taught or suggested by Bonsall and Galasso, in order to purify a larger flow volume of contaminated oil and/or so as to assure continuous operation of the purification process by allowing one centrifuge to be taken off line for replacement or cleaning, while one or more other centrifuges continue in operation. 
The claims also differ by requiring forwarding of the oil separated in the emulsion centrifuge separator to be further processed in the slop oil purification process; with independent system claim 7 requiring this be accomplished with a redirecting fluid connection. Galasso further teaches a downstream decanter centrifuge [0045, 0048, 0050, 0052] for separation of slurry, ash particles and other solid contaminants, with recirculation of flow volumes of oil contaminated with slurry and other types of contaminating ash or particles between parallel, disk centrifuges and decanter 
For claims 4 and 10, Galasso further teaches a downstream decanter centrifuge [0048, 0050, 0052] for separation of slurry, ash particles and other solid contaminants, with recirculation of flow volumes of oil contaminated with slurry and other types of contaminating ash or particles between disk centrifuges and decanter centrifuge [0045, 0046, 0048], thus suggests providing a recirculated volume of oil to a decanter centrifuge before providing to a centrifugal separator, so as to remove impurities in the form of slurries or ash or particles from the oil.
For claims 5 and 11, Heuer further discloses forwarding of the separated water to be further processed (column 5, lines 7-10).
For claims 6 and 12, Galasso further suggests the steps of determining using valves and gauges, thus “sensing” a property (ies) of the oil that has been separated in a centrifugal separator, with sensors, and directing such sensed oil either to be recycled to a tank or centrifuge of the purification process, of one of the parallel lines of the purification process, by way of fluid conduits, in dependence on, or on the basis of the sensed property [0044, 0045, 0046, 0048], thus in order to conduct further removal of contaminants as needed to provide end products for the oil meeting commercial or industry standards. 
s 2, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Heuer et al patent 4,990,237 (Heuer) in view of Bonsall patent 3,265,212 and Galasso et al PGPUBS Document US 2006/000787 (Galasso), as applied to claims 1, 4-7 and 10-12 above, and further in view of Goldman PGPUBS Document US 2011/0174695. These claims further differ by requiring the additional steps of adding respective chemical boosters to the slop oil or industrial oil emulsion, respectively, with claims 8 and 9 requiring this be accomplished by 1st and 2nd booster adding means. However, Goldman teaches separation of water from oil in slop oil mixtures, which may also be emulsified, and thus be an industrial emulsion, by adding booster chemical before passing through a series of oil and water separators [0012-0016, 0022-0030]. Galasso further teaches a plurality of pumps being employed in the process [0024, 0043]. Thus, it would have been additionally obvious to one of ordinary skill in the art of separating water and other contaminants from slop oil and emulsions, to have further modified the Heuer process, by such additional steps of adding chemical boosters, and by way of pumping of the chemical boosters, as taught or suggested by Goldman and Galasso in combination, so as to assist in having a more efficient and effective separation of phases from the oil mixture.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Galasso et al PGPUBS Document US 2006/000787 (Galasso) in view of Heuer et al patent 4,990,237 (Heuer) and Bonsall patent 3,265,212. Galasso discloses a complex automated or computerized system product for separation of water and solids, and for purification of slop oil and oil contaminated with industrial emulsions, by utilizing a plurality of centrifuges and other separators [00, capable of obtaining signals from .
Claim 13 differs by requiring that the computer system product be operable for employment with the system defined by instant claim 7 and operable for a purification process as defined by instant claim 1.
For independent claims 1 and 7, Heuer discloses a method for purification of slop oil and industrial or refinery emulsions, thus constituting a simultaneous, combined slop oil and emulsion purification process (column 2, lines 49-54), the slop oil purification process comprising the steps of:
providing slop oil to a slop oil centrifugal separator (horizontal centrifuge 14);
separating free water and oil in the slop oil centrifugal separator 14 (column 4, lines 7-18); 
the industrial emulsion purification process comprising the steps of:
providing the industrial emulsion to an emulsion centrifugal separator (separator centrifuge 36, column 4, line 65); and 
separating oil, oily solids and water in the emulsion centrifugal separator (column 4, line 65- column 5, line 4).
Thus for independent system claim 7, Heuer is providing at least one slop oil centrifugal separator 14 and at least one emulsion centrifugal separator 25. 
The claims all differ from Heuer by requiring the two simultaneous processes to be enable the processes to be run in parallel and by requiring forwarding of the oil separated from the emulsion centrifugal separator, to be further processed in the slop oil purification process. Bonsall teaches centrifugal separation and purification of industrial oil products which are contaminated with oily solids, and emulsified water (column 2, lines 35-50), thus an emulsion, by centrifuges C and D, which may be disposed in parallel so as to separate oil and water (column 2, lines 62-70 and column 4, lines 46-50).
Also, Galasso teaches purification of industrial oil or crude oil, which is contaminated with oily solids, liquids of different phases and other solids [0022-0025, 0031, 0032] by disk centrifuges 12 which may be employed in parallel and/or in series [0036].
Thus, it would have been obvious to one of ordinary skill in the art of purifying and separating oil/water mixtures or purifying and separating industrial, commercial or crude oil, to have modified the Heuer process by duplication of parts, thus providing parallel treatment lines for treating separate volumes of slop oil-contaminated and emulsion-contaminated oil, by two or more, separate horizontal centrifuges disposed in parallel, and also in series with separate emulsion centrifugal separators, as taught or suggested by Bonsall and Galasso, in order to purify a larger flow volume of contaminated oil and/or so as to assure continuous operation of the purification process by allowing one centrifuge to be taken off line for replacement or cleaning, while one or more other centrifuges continue in operation. 
The claims also differ by requiring forwarding of the oil separated in the emulsion centrifuge separator to be further processed in the slop oil purification process; with independent system claim 7 requiring this be accomplished with a redirecting fluid connection. Galasso further teaches a downstream decanter centrifuge [0045, 0048, 0050, 0052] for separation of slurry, ash particles and other solid contaminants, with recirculation of flow volumes of oil contaminated with slurry and other types of contaminating ash or particles between parallel, disk centrifuges and decanter centrifuge [0044, 0046, 0048], accompanied by redirecting fluid conduit connections [0044, 0046], thus suggests to further modify the Heuer process by further purifying oil which is emulsified and also contaminated, and constitutes slop oil, such further purifying being at least partly accomplished in a decanter centrifuge, so as to remove impurities in the form of slurries or ash or particles from the oil. 
Thus, in summary, it would have been also obvious to one of ordinary skill in the art of employing automated or computerized systems to operate systems and processes for purifying and separating components of contaminated oil constituting slop oil and emulsions, as taught by Heuer and Bonsall in combination with Galasso, in order to achieve an optimum separating efficiency and optimum quality of the industrial and commercial oil products which the separation and purification system are operable for achieving. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 

The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
03/02/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778